                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        WILLIAM D. BITZER,
                                  11                                                      Case No. 18-01432 BLF (PR)
                                                           Petitioner,
                                  12                                                      JUDGMENT
Northern District of California
 United States District Court




                                  13               v.

                                  14
                                        CDCR, et al.,
                                  15
                                                           Respondents.
                                  16

                                  17

                                  18              The Court has dismissed the above action for lack of jurisdiction. Judgment is
                                  19   entered accordingly.
                                  20              The Clerk shall close the file.
                                  21              IT IS SO ORDERED.
                                       Dated:      January 25, 2019                        ________________________
                                  22
                                                                                           BETH LABSON FREEMAN
                                  23                                                       United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.18\01432Bitzer_judgment
                                  26

                                  27

                                  28
